DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “the wiring pattern” in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5, 8, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2020/0058543 to Han et al. (hereafter “Han”).
The applied reference has a common Applicant (owner) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Han illustrates in at least figures 1 and 14A to 14B with associated text:
A method for fabricating a semiconductor device, the method comprising:
providing a substrate 100 comprising a chip region 10 and a scribe lane region 20 (cross section IX-IX’) surrounding the chip region, the scribe lane region comprising an item region, and a protective region (see below) between the chip region and the item region;
forming a first interlayer insulating film 103 on the substrate, and a low-k insulating film 110 on the first interlayer insulating film, the low-k insulating film comprising a first insulating material [0040] having a dielectric constant (about 1.0 to about 3.0) less than that of silicon oxide;
forming a trench OP2a in the low-k insulating film on the protective region, the trench exposing the first interlayer insulating film; and
forming a protective insulating film 153 in the trench, the protective insulating film comprising a second insulating material ([0062] - polyimide material such as photosensitive polyimide) different from the first insulating material (see [0040]).

    PNG
    media_image1.png
    506
    993
    media_image1.png
    Greyscale


Regarding claim 4, Han illustrates in figures 14A to 14B forming a wiring pattern 123c in the low-k insulating film 110 on the item region (see above).
Regarding claim 5, Han illustrates in figures 14A to 14B forming a second interlayer insulating film 130 on the low-k insulating film 110, before forming the trench OP2a.
Regarding claim 8, Han illustrates in figures 1 and 14A to 14B the protective region (see above) surrounds the chip region 10, and wherein the item region (see above) surrounds the protective region and comprises the wiring pattern 123c thereon.
Regarding claim 12, Han illustrates in figures 14A to 14B the substrate 100 further comprises a peripheral region (see above) between the chip region 10 and the protective region (see above), and
the method further comprises forming a peripheral wiring structure 120 in the low-k insulating film 110 on the peripheral region.
Regarding claim 14, Han illustrates in figures 14A to 14B forming an integrated circuit element 101 on the substrate 100 in the chip region 10; and
forming a first wiring pattern 121a, 122a electrically connected to the integrated circuit element in the low-k insulating film 110.

Allowable Subject Matter
Claims 2-3, 6-7, 9-11, 13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2021/0327839 to Han et al. illustrates the claimed invention except at least a trench exposing a first interlayer insulating film.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738